PER CURIAM.
Appellant, John Bishop, appeals from the final order and judgment of paternity and support. Appellee, Florida Department of Revenue, Child Support Enforcement Program, acknowledges that the record lacks substantial competent evidence to support the lower court’s order imputing income to the appellant for the purpose of establishing his child support obligation. Accordingly, appellee confesses error. Appellee further acknowledges that, in light of this confession of error, the retroactive child support amount based on the imputed income is also erroneous. We accept the appellee’s confession of error, and reverse and remand the case for further proceedings establishing the appellant’s child support obligation. See Bengisu v. Bengisu, 12 So.3d 283, 286 (Fla. 4th DCA 2009) (“[W]e reverse and remand for the trial court to make the necessary findings based on competent substantial evidence of husband’s income and to award an appropriate amount of temporary support based on those findings. Whether additional testimony and evidence is required or whether the current record contains sufficient evidence, we leave for the trial court to determine.”). The paternity adjudication provisions of the order on appeal are not at issue.

Reversed and remanded.

WARNER, POLEN and TAYLOR, JJ., concur.